

117 S2288 IS: Even Playing Field Act
U.S. Senate
2021-06-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 2288IN THE SENATE OF THE UNITED STATESJune 24, 2021Mrs. Feinstein (for herself, Mrs. Murray, Ms. Klobuchar, Mr. Leahy, Mr. Markey, Mr. Blumenthal, Mr. Wyden, and Ms. Baldwin) introduced the following bill; which was read twice and referred to the Committee on Commerce, Science, and TransportationA BILLTo amend the Ted Stevens Olympic and Amateur Sports Act to provide pay equity for amateur athletes and other personnel, and for other purposes.1.Short titleThis Act may be cited as the Even Playing Field Act.2.Pay equity for amateur athletes and other personnel(a)Purposes of the United States Olympic and Paralympic Committee(1)In generalSection 220503(12) of title 36, United States Code, is amended by inserting , including by providing investment, promotional support, working conditions (including staff support and facilities and equipment for training and competition) and wages, stipends, and other compensation that are equal to that provided to amateur athletic activities for men before the semicolon. (2)Retroactive effective dateThe amendment made by paragraph (1) shall take effect on the date that is 2 years before the date of the enactment of this Act. (b)Eligibility requirements for amateur sports organizations as national governing bodiesSection 220522(8) of title 36, United States Code, is amended—(1)by striking an equal opportunity and inserting and demonstrates equal opportunity, including in investment, promotional support, working conditions (including staff support and facilities and equipment for training and competition) and wages, stipends, and other compensation,; and (2)by inserting and other activities after athletic competition.(c)General duties of national governing bodiesSection 220524(a)(6) of title 36, United States Code, is amended by inserting , including in investment, promotional support, working conditions (including staff support and facilities and equipment for training and competition, and wages, stipends, and other compensation) before the semicolon. (d)Reports on pay equity(1)In generalSubchapter II of chapter 2205 of title 36, United States Code, is amended by adding at the end the following:220530A.Reports on pay equity(a)In generalEach national governing body shall submit to Congress a report on the compensation of amateur athletes, coaches, trainers, managers, administrators, and officials in the sport governed by the national governing body for—(1)each of the 2 consecutive calendar years ending immediately before the date of the enactment of this section; and(2)each calendar year beginning after the date of the enactment of this section.(b)Matters To be includedEach report required by subsection (a) shall include, with respect to the applicable sport, for the calendar year covered by the report—(1)the median compensation for amateur athletes, coaches, trainers, managers, administrators, and officials disaggregated by race, gender, and employment category; and(2)the minimum and maximum compensation paid to amateur athletes, coaches, trainers, managers, administrators, and officials, disaggregated by race, gender, and employment category..(2)Conforming amendmentThe table of sections for chapter 2205 of title 36, United States Code, is amended by adding at the end the following:220530A. Reports on pay equity..(e)SeverabilityIf any provision of this Act, an amendment made by this Act, or the application of such provision or amendment to any person or circumstance is held to be unconstitutional, the remainder of this Act and the amendments made by this Act, and the application of the provision or amendment to any other person or circumstance, shall not be affected.